The plaintiff in error, hereinafter referred to as the defendant, was convicted of a second violation of the prohibition laws, and sentenced to pay a fine of $250, and to be imprisoned in the county jail for ninety days, and appeals.
The testimony on behalf of the state in substance is that the officers went to the town of Davenport, and saw a car in front of the home of Z. T. Adams, a negro; they drove up close to this car; two parties got out of the car with two one-half gallon jars of whisky. About the time they discovered these parties had whisky, the defendant came up to the car and wanted to know what they were doing there, and asked if the officers had a search warrant. The car the parties got out of was the defendant's car, and the officers claim the defendant stated that the whisky was his and the other parties had nothing to do with it. *Page 161 
The defendant testified in his own behalf and denied the whisky was his or that he had possession of it. Under proper instructions of the court, the jury found the defendant guilty.
Several errors have been assigned by the defendant, but we do not think they possess sufficient merit to warrant a reversal. The evidence is sufficient to sustain the verdict and judgment. No fundamental or prejudicial errors appear in the record.
The case is affirmed.
EDWARDS and CHAPPELL, JJ., concur.